Title: To Benjamin Franklin from Bondfield, Haywood & Co., 30 May 1780
From: Bondfield, Haywood & Co.
To: Franklin, Benjamin


Sr.
Budeux 30 May 1780
Not doubting but we should find every encouragement that a mutual Intercourse of Commercial Connections could produce, we had formed our plans in consequence, when to our disappointment upon presenting our Entrys at the Custom House, we are refused to be admitted to load, but on the footing of Foreign nations unprotected by Special Treaties, and subject to heavy duties thereby, accruing to explain ourselves more amply, the following is our case: not being able to Insure our Vesels from France to the United States, we were obliged to turn our views into other Channels, and in consequence, freighting part of our Ships to the Contractors, bought Wine & Flour to Compleat our Cargoes for the French Islands, intending there to take on board the produce of the Islands to Philidelphia, and from thence with Tobacco for France our Vessels being ready, we sent our Broker to the Custom House to make the entry, and were told they could only be admitted upon paying the Alien Duties say 28 l.t. per Ton on wines &c. Taking only this case for a Bare, we humbly represent to your Excellence that unless some modification take place we must entirely relinquish all Commercial Connections we have only the opening to petition M. Necker for leave to load to the Frence Islands Provissions and Goods under the same restruction as is allowed to subjects of France, and without other incumbrances, without which we are unabled to pursue any trade with this Kingdom.
The treaty of Commerce Subsisting betwixt this Kingdom & the United States, has not been transmitted officially to the respective officers in this City; they allow us to act by Curtosy we are wholly exposed to the Caprice of the officers in place, and the want of knowing the extent of our priviledges makes us depended to there pleasure, by which we must either submit to their will or write up to Paris for explanations, thereby retarding our operations and subjecting us not only to heavy unnecessary Charges, but also to a laberinth of perplexities.
We take the Liberty to inclose to you a letter for M. Necker, humbly praying he will be pleased to grant us leave to load on board our Ships provissions the produce of this Kingdom to the french Islands, on the footing the french Merchants are admitted, to dispose thereof as is accustomed, and load at the Islands the produce for Virginia. This is an operation every way National, and we flatter ourselves to be indulged by him with his aprobation in Course, permit us to sollicit the honor of your protection in our favor with the Ministry, from whom by your Interest we hope for Success. We have the Honor to be with due respect. Sir Your Very humble and Most Obedient Servts.
signd B. H. & Co
His Excell B Franklin Esq
